IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-60118
                           Summary Calendar


YOUSEF MICHAEL AZIZEH,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72 454 034
                        --------------------
                           November 4, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Yousef Michael Azizeh petitions for review of the final

order of the Board of Immigration Appeals dismissing his appeal

from the Immigration Judge’s order denying his motion to reopen

deportation proceedings.    Because Azizeh’s deportation

proceedings commenced prior the general effective date of the

Illegal Immigration Reform and Immigrant Responsibility Act, Pub.

L. No. 104-208, 110 Stat. 3009 (1996) (“IIRIRA”), and concluded

more than thirty days after its passage on September 30, 1996,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-60118
                                 -2-

this case is governed by the “transitional rules” in IIRIRA

§ 309.   See Lerma de Garcia v. INS, 141 F.3d 215, 216 (5th Cir.

1998).   Because Azizeh has committed a criminal offense which

renders him inadmissible under § 212(a)(2) of the Immigration and

Nationality Act, this court does not have jurisdiction under

IIRIRA § 309(c)(4)(G).    See id.; see also Lopez-Elias v. Reno,

209 F.3d 788, 293 & n.11 (5th Cir. 2000) (construing similar

provision in IIRIRA permanent rules).

     Azizeh contends that his right to due process was violated

because his counsel rendered ineffective assistance resulting in

entry of the deportation order in absentia.   Although the court

has jurisdiction to consider constitutional claims in habeas, it

does not have jurisdiction to do so on direct review.    See Lerma

de Garcia, 141 F.3d at 217; see also Requena-Rodriguez v.

Pasquarell, 190 F.3d 299, 305-06 (5th Cir. 1999) (habeas

jurisdiction retained).   Because the court does not have

jurisdiction, the petition for review must be dismissed.

     PETITION FOR REVIEW DISMISSED.